Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/752,172 is responsive to amendment filed on 06/30/2021 in response to the Non-Final Rejection of 04/01/2021. Claim 24 has been cancelled with claims 5, 12-13, 15, and 22 being previously canceled. Claims 1, 2, 10, and 14 have been amended, where claims 1, 10, and 14 are independent claims. Currently, claims 1-4, 6-11, 14, 16-21, and 23 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 06/30/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-4, 6-11, 14, 16-21, and 23 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to extendable blind spot sensors of a vehicle that is attached to a trailer.

Upon further consideration of the art of record in light of the recent amendments, the Examiner finds the foregoing prior art either alone or in combination, do not reasonably disclose the collective features of Claim 1. In particular, when considering the claim as a whole, the prior art do not address determining “that a field of view of the blind spot sensor of the vehicle is fully blocked by the trailer when the vehicle is in a parked state.”.  Peterson was previously cited as having addressed this feature in dependent claim 24 via Figs. 13A and 13B with reference to para 0036. However, and as Applicant notes in their remarks (pg. 8), Peterson’s teachings only address providing a continued display of captured images by the camera when the camera is retracted while the vehicle for example is parked or turned off. As such, Peterson does not teach the aforementioned limitation as amended in claim 1 and as similarly amended in claims 10, and 14. Likewise, Cashler and Hoetzer also do not teach this limitation. Although Cashler discusses a vehicle radar system with trailer detection that further defines an exclusion zone to prevent erroneous detections caused by the trailer (para 0018 and 0034), Cashler is silent with respect to determining “that a field of view of the blind spot sensor of the vehicle is fully blocked by the trailer when the vehicle is in a parked state.”   Para 0024 for e.g. discusses determining the trailer presence which may remain present or not present until the vehicle stops and the selected transmission gear is parked. However, this is not the same as determining “that a field of view of the blind spot sensor of the vehicle is fully blocked by the trailer when the vehicle is in a parked state.”  Hoetzer also teaches blind spot detection for a vehicle towing a trailer (abstract), however the foregoing features are not explicitly disclosed.  For these reasons, the art of record
“A device, comprising: a blind spot sensor configured to monitor a blind spot of a vehicle attached to a trailer; an extender in mechanical communication with the blind spot sensor; and a controller that communicates with the extender to laterally move the blind spot sensor between a first position and a second position upon detecting the trailer that is persistently present in the blind spot of the vehicle, wherein the controller is configured to: determine that an object is moving relative to the trailer; determine that the object is in the blind spot ; and determine that a field of view of the blind spot sensor of the vehicle is fully blocked by the trailer when the vehicle is in a parked state.” as recited in claim 1 and as similarly recited in claims 10 and 14. 
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 01/24/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-4, 6-11, 14, 16-21, and 23 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486